DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed January 4, 2021 is acknowledged.
Claims 1, 3-13 and 16-17 were pending. Claims 1, 4-5, 7-9 and 16-17 are being examined on the merits. Claims 3, 6 and 10-13 are canceled.

Response to Arguments
Applicant’s arguments filed January 4, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the claims or specification, or the cancellation of claims that were subject to the objections or rejections:

Sequence Disclosure Compliance
Objections to claims 3, 6-9 and 17
Rejection of claims 1, 3-9 and 16-17 under 35 USC § 101
Rejection of claim 7 under 35 USC § 112(b), indefiniteness
Rejection of claims 7 and 16-17 under 35 USC § 112(b), lack of antecedent basis

Rejection of claims 1, 3-8 and 16-17 under 35 USC § 102(a)(1) over Lind
	Applicant argues that the subject matter of the newly amended claims is not taught by Lind. Specifically, Applicant argues that the Non-Final Office Action mailed October 2, 2020 cited Lind for detecting the methylation status of GDF15, HSP2, TMEFF2 and VIM, and that the amended claims do not recite any of these genes. Consequently, Lind does teach or suggest all of the elements of the amended claims (Remarks, p. 8).
	The Examiner agrees in part and disagrees in part. The Examiner agrees that Lind was cited for teaching the detection of the methylation status of GDF15, HSP2, TMEFF2 and VIM, and agrees that they newly amended claims do not recite these genes. 
However, to the extent that Applicant is implying that Lind does not at least suggest any of the genes recited in the currently amended claims, the Examiner disagrees. Specifically, Lind incorporates by reference Renard (Identification and Validation of the Methylated TWIST1 and NID2 Genes through Real-Time Methylation-Specific Polymerase Chain Reaction Assays for the Noninvasive Detection of Primary Bladder Cancer in Urine Samples, Eur. Urol., 58:96-104, 2010) and cites it for measuring the methylation levels in a urine sample of the two-gene panel of TWIST1 and NID2 (Lind, para. 53). In addition, the version of claim 1 that was examined in the Non-Final Office Action mailed October 2, 2020 required determining the methylation status of an individual, while the currently amended claim 1 only requires determining the presence or absences of (i.e., detecting) methylation markers. Renard teaches determining methylation levels of TWIST1 and NID2, and suggests that such an assay could be used to determine the methylation status of an individual (p. 103, left col., para. 3: “[t]hough the number of samples 
This argument is not persuasive. The rejection is maintained to the extent that it applies to the newly amended claims.

Rejection of claim 9 under 35 USC § 103 over Lind in view of Spencer
	Applicant argues that the rejection of claim 9 should be withdrawn as the teachings of Spencer do not remedy the deficiencies of Lind. 
	For the reasons discussed above discussing the teachings of Lind, this argument is not persuasive. In addition, given that the scope of currently amended claim 1 is much broader than the immediately prior version of claim 1, Spencer can now form the basis of an anticipation rejection of independent claim 1, and some dependent claims, as discussed below.
The rejection is maintained to the extent that it applies to the newly amended claims.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2021 was filed after the mailing date of the Non-Final Office Action on October 2, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
Claims 1, 4 and 16-17 are objected to because of the following informalities: 
In claim 1, the limitation “An method” in l. 1 should be “A method”.
In claim 4, the semicolons in the second “determining” clause after “3OST2”, “GYGB” and “FAM19A4” should be commas.
In claims 16 and 17, there should be a space between “small” and “cell” in l. 2 of each claim.
Appropriate correction is required. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 newly recites the limitation "the subject" in l. 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 7 depends, does not recite a subject.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 9 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer1 (WO 2008/155549).



Regarding independent claim 1, Spencer teaches …
	A method of determining the presence or absence of one or more methylation markers of a methylation marker set in a urine sample from an individual (p. 44, ll. 24-27: “the DNA was bisulfite treated and processed further … [m]ethylation levels of β-Actin, APC, GTS-P1, P14 and P16 were determined”; p. 44, ll. 5-6: “extract free floating DNA from the urine supernatant fraction”; p. 7, ll. 4-5: “the subject is a human subject”; p. 26, ll. 7-9: “panel of genes may include 2, 3 … 10 or even more than 10 separate markers”);
	wherein the methylation marker set comprises at least one methylation marker present in a CpG island of the promoter region (Spencer teaches detecting altered methylation in CpG islands in promoters (p. 17, ll. 10-16), and teaches detecting a combination of APC, GTSP1 (p. 38, ll. 12-13; p. 44, ll. 24-27), RASSF1A (p. 38, ll. 12-13), TWIST1 and NID2 (p. 59, ll. 22-23); 
of a gene selected from the group consisting of APC, GTSP1 (p. 38, ll. 12-13; p. 44, ll. 24-27), RASSF1A (p. 38, ll. 12-13), TWIST1 and NID2 (p. 59, ll. 22-23).


	Regarding dependent claim 4, Spencer additionally teaches determining the presence of at least one of the methylation markers in a promoter region. Specifically, Spencer teaches detecting altered methylation in CpG islands in promoters (p. 17, ll. 10-16). In addition, Spencer teaches detecting RASSF1A (p. 38, ll. 12-13), TWIST1 and NID2 (p. 59, ll. 22-23), APC (p. 44, ll. 24-27) and GTSP1 (p. 44, ll. 24-27).

	Regarding dependent claim 5, Spencer additionally teaches wherein detecting the presence or absence of methylation markers comprises amplification of nucleic acid in the sample (p. 44, ll. 25-27: “[m]ethylation levels … were determined by real-time [methylation-specific PCR]”).

	Regarding dependent claims 7 and 16-17, Spencer additionally teaches wherein the individual has prostate cancer (p. 4, l. 22) or bladder cancer (p. 5, l. 17). The teaching in Spencer of bladder cancer also anticipates the urothelial cell carcinoma limitation. The instant specification teaches that bladder cancer is a type of urothelial cell carcinoma (p. 6, ll. 5-6). Thus, urothelial cell carcinoma describes a genus of cancer, while bladder cancer is a species within that genus. When a claim is directed to a genus, and the prior art discloses a species falling within the claimed genus, the genus is anticipated. MPEP 2131.02.

	Regarding dependent claim 9, Spencer additionally teaches wherein the urine sample is a cell-free urine sample (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4-5, 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lind2 (US Patent App. Pub. No. 2013/0210011) as evidenced by and in view of Renard (Identification and Validation of the Methylated TWIST1 and NID2 Genes through Real-Time Methylation-Specific Polymerase Chain Reaction Assays for the Noninvasive Detection of Primary Bladder Cancer in Urine Samples, Eur. Urol., 58:96-104, 2010).

Lind is directed to methods and biomarkers for detecting bladder cancer in biological samples. Renard, which is incorporated by reference into Lind (see Lind, para. 53), is directed to methods of measuring methylation levels in a panel of gene biomarkers from voided urine samples.


	A method of determining the presence or absence of one or more methylation markers of a methylation marker set in a urine sample from an individual (para. 6: “methods and biomarkers … for detection of … cancer … in biological samples (e.g., … urine samples …)”; para. 8: “gene methylation levels were quantified”; para. 71: “detecting bladder neoplasia through detecting … the level (presence, absence, score, frequency) of markers in a urine sample obtained from the mammal”);
	wherein the methylation marker set comprises at least one methylation marker present in a CpG island of the promoter region (Lind teaches detecting altered methylation in CpG islands in regulatory regions (para. 61), and teaches that the regulatory region can be a promoter (para. 13));
of a gene selected from the group consisting of TWIST1 and NID2 (Lind, para. 53; Renard, abstract).

	Regarding dependent claim 4, Lind additionally teaches determining the presence of at least one (para. 10) of the methylation markers in a promoter region. Specifically, Lind teaches detecting altered methylation in CpG islands in regulatory regions (para. 61), and teaches that the regulatory region can be a promoter (para. 13). In addition, Renard teaches detecting a combination of TWIST1 and NID2 (abstract).

Regarding dependent claim 5, Lind additionally teaches wherein detection of the methylation markers comprises amplification of nucleic acid in the urine sample (para. 62).

Regarding dependent claim 7, Lind additionally teaches wherein the individual has a pre-cancer selected from the group consisting of bladder cancer (para. 65: “the bladder neoplasm is premalignant”). The teaching in Lind of bladder cancer also anticipates the urothelial cell carcinoma limitation. The instant specification teaches that bladder cancer is a type of urothelial cell carcinoma (p. 6, ll. 5-6). Thus, urothelial cell carcinoma describes a genus of cancer, while bladder cancer is a species within that genus. When a claim is directed to a genus, and the prior art discloses a species falling within the claimed genus, the genus is anticipated. MPEP 2131.02.
 
	Regarding dependent claim 8, Renard additionally teaches detecting the absence of at least one methylation marker of the methylation marker set in the urine sample of the individual (p. 98, right col., para. 2: “[a] sample was classified as not methylated when … < 8 copies of the TWIST1 gene and < 30 copies of the NID2 gene were measured”).

	Regarding dependent claims 16 and 17, Lind additionally teaches wherein the individual has bladder cancer, prostate cancer or colon cancer (paras. 12, 55, 72). The teaching in Lind of bladder cancer also anticipates the urothelial cell carcinoma limitation. The instant specification teaches that bladder cancer is a type of urothelial cell carcinoma (p. 6, ll. 5-6). Thus, urothelial cell carcinoma describes a genus of cancer, while bladder cancer is a species within that genus. When a claim is directed to a genus, and the prior art discloses a species falling within the claimed genus, the genus is anticipated. MPEP 2131.02.

	Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Lind and incorporate the step of detecting the presence or absence of the methylation markers of Renard. Lind specifically teaches that the Renard two-gene panel of TWIST1 and NID2 was able to detect bladder cancer with high specificity and sensitivity, but suggested that these results needed further investigation using additional controls to permit differential detection (para. 53). Given the high sensitivity and specificity and the TWIST1 and NID2 panel, the ordinary artisan would have been motivated to try the TWIST1 and NID2 panel in the Lind assay, to determine if the TWIST1 and NID2 panel could be optimized for use in the Lind assay. The ordinary artisan would have a reasonable expectation of success based on the positive data generated in Renard.

	In view of the foregoing, claims 1, 4-5, 7-8 and 16-17 are prima facie obvious over Lind as evidenced by and in view of Renard.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lind3 (US Patent App. Pub. No. 2013/0210011) as evidenced by and in view of Renard (Identification and Validation of the Methylated TWIST1 and NID2 Genes through Real-Time Methylation-Specific Polymerase Chain Reaction Assays for the Noninvasive Detection of Primary Bladder Cancer in Urine Eur. Urol., 58:96-104, 2010) as applied to claim 1 above, and further in view of Spencer4 (WO 2008/155549). 

Lind and Renard are discussed above. Spencer is directed to improved methods of collecting and processing urine samples.

	Regarding dependent claim 9, Lind does not teach wherein the urine sample is a cell-free urine sample. However, Spencer teaches this limitation (abstract).

	Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the method of Lind plus Renard method, discussed above, and incorporate the cell-free urine sample of Spencer. Lind teaches the need for diagnostic assays with high sensitivity and specificity for use in clinical settings (para. 4). Spencer teaches that the cell-free DNA fraction from urine can be used to detect gene silencing in human cancer cells, and that the cell-free DNA fraction from urine has higher sensitivity than the traditionally used sediment fraction (p. 4, ll. 18-25). Therefore, one of ordinary skill in the art would have been motivated to incorporate the Spencer cell-free fraction into the Lind plus Renard method to increase the sensitivity of the Lind method. The ordinary artisan would have had an expectation of success, as Lind teaches that the method can be performed on a variety of tissues and fluids (para. 6).

prima facie obvious over Lind as evidenced by and in view of Renard, and further in view of Spencer.

Conclusion
Claims 1, 4-5, 7-9 and 16-17 are being examined on the merits, and are rejected. Claims 1, 4 and 16-17 are objected to. Claims 3, 6 and 10-13 are canceled. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spencer was cited in the Information Disclosure Statement submitted September 27, 2018.
        2 Lind was cited in the PTO-892 Notice of References Cited mailed October 2, 2020.
        3 Lind was cited in the PTO-892 Notice of References Cited mailed October 2, 2020.
        4 Spencer was cited in the Information Disclosure Statement submitted September 27, 2018.